Citation Nr: 1403422	
Decision Date: 01/27/14    Archive Date: 02/10/14

DOCKET NO.  08-18 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a lumbar spine disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nadia Kamal, Associate Counsel


INTRODUCTION

The Veteran had active duty service from April 1970 to December 1971, from February 1973 to January 1989, and from January 1989 to May 1991.    

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida that denied reopening a previously denied claim of entitlement to service connection for a lumbar spine disability.  The Board thereafter reopened and remanded the Veteran's claim for evidentiary development in a November 2011 decision.  The Veteran's claims folder has been returned to the Board for further appellate proceedings. 

The Board has reviewed the Veteran's claims folder and the record maintained in the Virtual VA paperless claims processing system.


FINDING OF FACT

A lumbar spine disability is not etiologically related to the Veteran's active service.  


CONCLUSION OF LAW

A lumbar spine disability was not incurred in or aggravated by active service.  38 U.S.C.A. §§1101, 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2013), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The record reflects that prior to the initial adjudication of the claim, the Veteran was mailed a letter in October 2006 advising him of what the evidence must show and of the respective duties of VA and the claimant in obtaining evidence.  The October 2006 letter also provided the Veteran with appropriate notice with respect to the disability rating and effective date elements of his claims.  

The Board also finds the Veteran has been afforded adequate assistance in response to his claims.  The Veteran's service treatment records (STRs) and private treatment records are associated with the claims file.  

The Board acknowledges that a VA examination specifically addressing the claim of entitlement to service connection for a lumbar spine disability has been provided in December 2011.  When VA undertakes to provide a VA examination, it must ensure that the examination is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination obtained in this case is more than adequate, has predicated on a full understanding of the Veteran's medical history, and provided a sufficient evidentiary basis for the claim to be adjudicated.  
Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met. 38 C.F.R. § 3.159(c)(4). 

No further notice or assistance is required to fulfill VA's duty to assist in the development of the claim. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Accordingly, the Board will discuss the merits of the claim.

Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (2013).

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002)); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Where a Veteran has served for at least 90 days during a period of war and manifests arthritis to a degree of 10 percent within one year from the date of termination of that service, the arthritis shall be presumed to have been incurred or aggravated in service, even though there is no evidence of the arthritis during the period of service.  38 U.S.C.A. §§1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).  

The disease entity for which service connection is sought must be chronic rather than acute and transitory in nature.  For the showing of chronic disease in-service, a combination of manifestations must exist sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. 	 § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. At 54.  

Analysis

The Veteran contends that his current lumbar spine disability was caused by an in-service injury; in particular, documented low back strain and treatment during service.  

The Board notes initially that the Veteran's representative asserted in the Appellant's Post-Remand Brief that the Veteran should be granted service connection based upon presumptive service connection.  The Board has considered whether the Veteran has arthritis and if service connection is therefore warranted on a presumptive basis, or through the Veteran's continuity of symptomatology.  However, these methods of service connection fail on two points.  First, the competent and probative evidence indicates that the injury that the Veteran incurred in service is of the nature of an acute and transitory injury, and not an injury that would cause a chronic condition.  38 C.F.R. §§ 3.307, 3.309(a).  Moreover, there is no indication that the Veteran suffers from or has suffered from arthritis; the Magnetic Resonance Imaging scan (MRI) that the Veteran was afforded in May 2006 did not detect any arthritic condition.  The only diagnosis was of degenerative disc disease, which is not one of the chronic diseases subject to presumptive service connection under 38 C.F.R. § 3.309(a).  There is no medical evidence to the contrary.  Therefore, the clinical evidence does not support a finding that the Veteran had arthritis of the lumbar spine, such that he could be granted service connection for arthritis (to include degenerative joint disease and disc disease) of his lumbar spine on a presumptive basis under 38 C.F.R. §§ 3.307, 3.309.  Further, because continuity of symptomatology only applies to chronic diseases, the Veteran cannot be granted service connection through this means either.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The Board now considers whether service connection can be granted on a direct basis.  

Turning to the first element of Shedden, the Veteran meets the requirements for this element because he has a current disability.  The Veteran suffers from degenerative disc disease, which was diagnosed in November 2006 after he had MRI of his lumbar spine due to complaints of pain.  

With regard to the second element of Shedden, the Veteran also incurred an in-service injury.  The Veteran's STRs reflect that he complained of low back pain multiple times while in service.  Specifically, in July 1980 the Veteran was treated for low back strain after he was lifting and moving tables.  The examiner noted that he had no swelling of his back upon the examination, and that he had normal range of motion of his back, with slight discomfort.  In 1981, on a reenlistment medical questionnaire the Veteran checked "yes" to the inquiry of whether he had suffered from recurrent back pain.  In 1984 his reenlistment physical was silent for any back pain complaints, but in January 1987 the Veteran checked that he had recurrent back pain again on a medical questionnaire.  In March of 1987 the Veteran reported that he had low back pain for three days.  His range of motion was good, and a lumbar X-ray was ordered.  The March 1987 X-ray revealed that the Veteran had a radiographically normal lumbar spine with no evidence of spondylolysis or spondylolisthesis.  The Veteran was diagnosed with lumbar strain.  In June 1987 the Veteran reported that when he was carrying a radio on his back his back started to hurt.  He reported spasms while he was bending.  The examiner noted that the range of motion was normal and that his strength was normal and again diagnosed low back strain.  In January 1989 a medical questionnaire reported that the Veteran had occasional back pain, however a physical on that same date was silent for abnormal back findings.  In February of 1989 the STRs reflect that the Veteran complained of back pain for two to three days after lifting a bag from the floor.  He was again diagnosed with low back strain.  Upon his separation exam, the Veteran checked "no" in answer to the inquiry of whether he had experienced recurrent back pain.  As the Veteran's service treatment records document treatment for low back pain, the Board finds that the second element of Shedden is arguably met.

It is the final element of Shedden where the Veteran's claim fails.  Specifically, in December 2011, the Veteran was afforded a VA examination, at which point he complained of low back pain, and the examiner considered whether the Veteran's low back condition was related to any in-service incident.  The Veteran reported his in-service treatments, and also reported that he has been experiencing low back pain since service, and has been seeking private treatment for it.  The examiner noted that the Veteran had been seen for low back pain multiple times between 2000 and 2007 since his discharge from service.  In January 2001 the Veteran was afforded an X-ray of his lumbar spine which revealed no major defects or major arthritic changes.  In November 2006, after continual complaints of back pain, the Veteran was afforded a Magnetic Resonance Imaging scan (MRI), which revealed degenerative changes and disc disease.  In August 2011 the Veteran was again afforded an X-ray of the lumbar spine, which showed narrowing of the disc space, but that the bone density was adequate and the spinous processes were normal.  There was no report of any arthritic changes.  

The examiner noted that the Veteran did not experience flare-ups that affected the function of the lumbar spine, and his range of motion was normal.  However, the examiner noted that the Veteran's lumbar spine had the functional loss of less movement than normal and pain upon movement spine after repetitive use.  The Veteran showed no signs of localized tenderness or pain to palpation for joints, and had no guarding or muscle spasm of the lumbar spine.  Further, the Veteran had no signs or symptoms related to radiculopathy.  The examiner noted that the Veteran had intervertebral disc syndrome (IVDS) without incapacitating episodes.  

The examiner noted that, while she had considered the Veteran's claims of continuation of low back symptoms since service and his post-service private treatment, she found that the lumbar strain which he had suffered in-service had resolved with no objective residuals.  The examiner opined that the Veteran's current low back disability was less likely than not a result of or etiologically related to the Veteran's military service to include any reports of low back pain, or any diagnosed low back conditions.  The examiner further explained that while the back sprain that the Veteran incurred in service involves the muscles of the spinal region, spondylosis is a degenerative process involving the discs and vertebral bodies.  The examiner stated that one was not the cause of, or related to, the other.  The examiner further cited to the article "Myth of Work-Related 'Cumulative Trauma,'" which stated that the idea that degenerative disc disease is not the result of work related trauma.  Rather, the study showed that age, genetics and body weight compared to the size of the discs were the predominant predicators of degenerative disc disease.  

The Board observes that the Veteran has not provided any private medical opinion which addresses any existing relationship between his service injuries and his current disability.  

In addition to the documented post-service treatment records, the evidence includes the Veteran's statements asserting the continuation of symptoms.  The Board is required to assess the credibility and probative weight of all relevant evidence, including the credibility of the Veteran's statements.  McClain v. Nicholson, 21 Vet. App. 319, 325 (2007).  In doing so, the Board may consider factors such as facial plausibility, bias, self interest, and consistency with other evidence of record. Caluza v. Brown, 7 Vet. App. at 511; see also Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007); cf. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000). 

Competency of evidence differs from weight and credibility. The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Although the Veteran is competent to report low back pain, he is not competent to provide a medical diagnosis or nexus.  The Board notes that there is no evidence that the Veteran possesses the requisite medical training or expertise necessary to render him competent to offer evidence on matters such as a medical diagnosis or the causal questions of whether his low back disability can be attributed to his in-service experiences.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Board emphasizes that there exists a persuasive VA medical opinion that weighs against the Veteran's claim.  The Veteran's assertions opining that his current low back disability is related to active duty service is outweighed by the medical evidence to the contrary.  

In summary, as the preponderance of the evidence is against the claim, and service connection for a lumbar spine disability is therefore not warranted.  


ORDER

Entitlement to service connection for a lumbar spine disability is denied.  



____________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


